IN THE SUPREME COURT OF THE STATE OF NEVADA


                THE STATE OF NEVADA,                                        No. 85284
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                     FILED
                CLARK; AND THE HONORABLE
                MICHELLE LEAVITT, DISTRICT                                   SEP 08 2022
                                                                          ELIZA:7.111TH A. BROWN
                JUDGE,                                                  CLERKQF CUPREME COURT
                Respondents,                                           BY
                                                                              DEPUTY CLERK
                   and
                JASON DUVAL MCCARTY,
                Real Party in Interest.


                                   ORDER DENYING EMERGENCY
                                 PETITION FOR WRIT OF MANDAMUS

                            This original, emergency petition for a writ of mandamus
                challenges a district court decision on the basis the district court manifestly
                abused its discretion when it refused to grant a mistrial based upon clear
                juror misconduct. Petitioner, the State, has also filed an emergency motion
                for stay.
                            Having considered      the   petition   and the       transcripts of

                proceedings provided by the State, we are not persuaded that the State has
                demonstrated that our discretionary,         extraordinary intervention is
                warranted. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818
                P.2d 849, 851 (1991) (providing that this court has sole discretion in
                determining if a writ petition will be considered); Pan v. Eighth Judicial
                Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (explaining that
                petitioner bears the burden of demonstrating that extraordinary relief is

SUPREME COURT
        OF
     NEVADA


101 I 947A •
                                                                                                   i
                warranted). To the contrary, we conclude that writ relief is not justified
                because the district court did not abuse its considerable discretion in finding
                that manifest necessity did not warrant granting the State's motion for a
                mistrial over the defendant's objection. Rudin v. State, 120 Nev. 121, 142,

                86 P.3d 572, 586 (2004) ("Where the State moves for a mistrial or the court
                declares a mistrial on its own motion, double jeopardy bars retrial unless
                the declaration of the mistrial was dictated by manifest necessity or the
                ends of justice." (internal quotation marks omitted)); see also Jeffries v.
                State, 133 Nev. 331, 333, 397 P.3d 21, 25 (2017). Accordingly, we
                            ORDER the petition DENIED.1




                                                    Silver


                                                                                  ,   J.
                                                     Cadish


                                                                 Pick.            .   J.
                                                     Pickering




                cc:   Hon. Michelle Leavitt, District Judge
                      Attorney General/Carson City
                      Clark County District Attorney
                      Law Office of Christopher R. Oram
                      Hofland & Tomsheck
                      Eighth District Court Clerk



                       I-Given our disposition, we deny as moot the State's emergency motion
                for stay of the district court proceedings.
SUPREME COURT
         OF
      NEVADA
                                                       2
ill) 1947A